Citation Nr: 1235306	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A September 2008 Board decision denied service connection for Meniere's disease.  Consequent to a July 2010 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  A letter was sent to the Veteran and his representative on December 21, 2010, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Memorandum Decision's directives.  The Veteran's appeal was then remanded to the RO in May 2011 for additional development.

The May 2011 remand directed that the RO ask the Veteran for more information concerning his treatment for Meniere's disease, which was accomplished in a May 2011 letter; schedule the Veteran for a VA examination to determine the etiology of his Meniere's disease, which was accomplished in August 2011 and October 2011; and readjudicate the issue on appeal, which was conducted in the September 2011 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2011 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the May 2011 remand directed that the RO issue a Statement of the Case with respect to the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).  That Statement of the Case was issued in April 2012, but no substantive appeal was received by VA within the appropriate time frame.  As no appeal was perfected with respect to that issue, it is no longer before the Board.

Finally, the record contains VA outpatient treatment records dated through May 2012 as well as private treatment records dated in March 2012 and a November 2011 opinion letter.  The most recent Supplemental Statements of the Case, dated in September 2011 and April 2012, did not consider the private medical evidence or the VA outpatient treatment records dated after August 27, 2011.  However, review of these private and VA records reflects that they do not contain clinical or other medical findings pertinent to the issue on appeal with the exception of an October 2011 VA psychiatric evaluation, and that document only references the Veteran's reports of disequilibrium which were already well-noted in the record.  Accordingly, no action is required before the Board's adjudication may proceed.  


FINDINGS OF FACT

1.  The Veteran's service treatment records show that in May 1969, two days after his motor vehicle accident, he reported being dizzy and having a headache; his December 1969 service separation examination does not reflect any reports of dizziness, or clinical findings of neurologic impairment to include a diagnosis of Meniere's disease.

2.  Meniere's disease is currently diagnosed.

3.  The preponderance of the evidence is against a finding that the Veteran currently has Meniere's disease related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  June 2005 and May 2011 letters satisfied the duty to notify provisions; the May 2011 letter specifically notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in May 2008, August 2011 and October 2011.  The August 2011 and October 2011 VA examinations were conducted primarily on the basis of the finding within the July 2011 Court Memorandum Decision that the May 2008 examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the opinions provided by the August 2011 and October 2011 examiners are clear, reflect a complete review of the Veteran's medical history and claims file, and provide full and thorough explanations for the opinions stated.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show that in May 1969, two days after his motor vehicle accident, he reported being dizzy and having a headache.  Headaches were diagnosed; Tylenol was prescribed.  His December 1969 service separation examination does not reflect any reports of dizziness, or clinical findings of neurologic impairment to include a diagnosis of Meniere's disease.

In a May 2005 private medical record, the Veteran reported ringing in the ears, left side more pronounced than right, dizziness, and balance disturbance with vertiginous type dizziness spells, which had first occurred in 1995 and was accompanied by nausea and some diaphoresis as evidenced by sweating.  Since then, he has had recurrent episodes 10 to 12 times per month that last from 15 to 20 seconds to an hour or two.  During the episodes he is unable to walk and staggers so that he must lean against a wall or sit down and experiences buzzing-type tinnitus in contrast to his regular ringing-type tinnitus; his ears always feel pressured as if they are ready to pop, and that this sensation is worsened during the episodes.  He also reported that 2 years ago a magnetic resonance imaging (MRI) examination was normal.  

In a March 2006 private treatment record, it was noted that the Veteran's whirling vertigo with nausea and vomiting began in approximately 1996, with regular experiences of imbalance and unsteadiness, and a history of noise exposure.  The physician concurred with the Veteran's primary private physician in the diagnosis of Meniere's disease.

In a March 2008 lay statement, the Veteran asserted that his Meniere's was due to an in-service auto accident that caused headaches and dizziness.  He stated that since discharge, he has had headaches and small dizzy spells that last only a few seconds, until around 1984 when he had a dizzy episode with nausea lasting more than 2 hours.  Five years later he had another episode and went to the doctor, who conducted an MRI that was negative.  Later, cluster headaches were diagnosed. 

At a May 2008 VA ear disease examination, the Veteran reported an in-service motor vehicle accident after which he first developed room spinning dizziness.  He thought it was due to his prior history of heavy drinking.  The Veteran reported a 15 year history of onset of intermittent vertigo, with the first episode occurring 15 years prior and lasting about 2 hours.  He stated that he then did not have another large episode for about another 5 years, but did have some short duration vertiginous episodes that lasted about 5 seconds and occurred up to 4 times per day.  He was often symptom free for multiple days.  He reported that over the years he had increasing balance difficulty and constant bilateral tinnitus and bilateral aural fullness.  

A June 2008 VA fee-based vestibular and balance examination was conducted.  The Veteran reported onset of episodes of dizziness following an in-service motor vehicle accident in 1969, after which he experienced very brief episodes of dizziness of 10 seconds or less, occurring spontaneously.  He noted 2 severe episodes in the 1990s wherein he experienced dizziness with nausea, imbalance, and difficulty walking that lasted about 2 hours, but not true vertigo or otologic or neurologic associations.  He reported recent intermittent episodes of dizziness similar to those in the 1990s lasting 20 to 30 minutes in addition to the intermittent short episodes.  The impressions included normal videonystagmography (VNG) test with objective indications of peripheral vestibular or central vestibulo-ocular pathway involvement, but no indications for benign paroxysmal positional vertigo.  The examiner noted that posturography findings demonstrate a visual and vestibular dysfunction pattern indicting difficulty with using visual or vestibular information alone for maintenance of stance.  

A VA outpatient treatment record dated in December 2009 reflects the Veteran's endorsement of tinnitus and vertigo.  Private treatment records dated from November 1993 to March 2012 reflect generalized reports of tinnitus; a March 2002 brain MRI conducted after the Veteran complained of dizziness and headaches was within normal limits.

As noted above, the July 2010 Court Memorandum Decision determined that the May 2008 VA medical opinion was inadequate because it did not provide a rationale.  On that basis, an additional VA ear disease examination was ordered.  

At the August 2011 VA ear disease examination, the Veteran reported a 15-year history of vertigo, associated with nausea and vomiting, wherein the episodes last for approximately 2 hours.  Shorter attacks occur 3-4 times per week and last approximately 10 seconds in duration.  The symptoms were not associated with increased tinnitus or hearing loss.  The examiner noted the service treatment record describing the 1969 in-service motor vehicle accident, after which the Veteran reported dizziness and headaches associated with postconcussive syndrome.  It was also noted that the Veteran was recently seen by a private neurologist, ABR was reported as normal, as was the VNG test; interestingly, platform posturography results were abnormal, in that the Veteran performed well on the hardest condition (#6) but poorly on the easiest (#1-3), and that although the Veteran reported lots of stumbling and difficulty maintaining balance, the audiologists did not note that the Veteran had any difficulty walking or making quick movements.

To the extent that the May 2008 and August 2011 VA examiners opined that the Veteran's symptoms and test results did not satisfy the requirements for a Meniere's diagnosis, Meniere's was diagnosed by the Veteran's private physician during the appeal period.  Thus, a current diagnosis is of record.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, after exhaustive review of the record, the Board finds that the competent and probative evidence does not relate the Veteran's Meniere's disease to his military service or any incident therein, to include both the in-service noise exposure and the in-service motor vehicle accident.

In favor of finding that the Veteran's Meniere's disease is related to service is the May 2005 statement of his private physician, who concluded after review of the clinical examination findings and audiograms that the Veteran's history, examination, and audiometry were consistent with Meniere's syndrome, which was likely related to acoustic trauma associated with exposure to loud machinery during service.  In a July 2005 letter, that private physician clarified that the Meniere's diagnosis he gave the Veteran was based on his history, symptoms, physical examination, and audiogram, even if the Veteran was not acutely symptomatic at the time of his examination.

The opinions against a finding that the Veteran's Meniere's disease is related to service or an incident therein include that of the May 2008 VA examiner, who concluded that although the Veteran's subjective history seemed consistent with Meniere's, the objective testing did not support such a diagnosis; in a July 2008 addendum, he noted that although the clinical history was consistent with Meniere's disease, the 2006 VNG was normal and the posturography was not consistent with balance differences, and a repeat VNG in June 2008 was also normal, such that the objective testing did not support a Meniere's diagnosis.  Regardless of this, the examiner concluded, Meniere's was not a result of or otherwise related to the Veteran's military service.  

Similar to the May 2008 examiner, however, the August 2011 VA ear disease examiner concluded based on review of the testing conducted by the private neurologist in 2006, as well as the Veteran's entire claims file and her contemporaneous physical examination of the Veteran, that she did not feel that the Veteran's dizziness, claimed as Meniere's disease, was related to his acoustic trauma while in the military service.  Her rationale was noted to include a 2003 study from Israel, whose veteran population is similar to that of the United States, of veterans who were in receipt of service-connected benefits for hearing loss, which showed no increased incidence in Meniere's disease when compared to the normal population; the recommendation of the study was that acoustic trauma was not associated with an increased incidence of Meniere's disease.  She also concluded that the Veteran's balance complaints, claimed as Meniere's, was not due to his 1969 motor vehicle accident during service, because his VNG test rests were normal which would not be the case if the Veteran had any traumatic etiology of central vestibular dysfunction; although he complained of dizziness at the time of the accident, it was well within the postconcussive period, had resolved on its own prior to the Veteran's separation at which time he did not report dizziness.  [A VA traumatic brain injury (TBI) examination was conducted in October 2011, but the VA TBI examiner essentially reiterated the findings of the August 2011 VA ear disease examiner.]

The May 2005 opinion of the Veteran's private physician, even with its July 2005 addendum, is afforded minimal probative weight.  Indeed, both the opinion and the addendum based the positive nexus opinion on the Veteran's reported symptoms, which the physician did not actually observe, as it was conceded in the July 2005 addendum that the Veteran was not acutely symptomatic at the time of the examination.  His conclusion that the Veteran's balance issues were consistent with Meniere's disease, and consequently that the disease was the proximate result of acoustic trauma in service, are thus speculation.  Although it clearly predates the VA opinions, the May 2005 opinion and July 2005 addendum are also less probative because, unlike the May 2008 VA opinion and especially the August 2011 VA opinion, they does not reconcile the Veteran's 2006 and 2008 VNG tests which were normal, and thus inconsistent with the balance differences shown on physical examination.  

Moreover, the Veteran's own statements weigh against a finding of continuity and thus a relationship between the Veteran's military service and his Meniere's disease, as they are inconsistent and thus not credible.  38 C.F.R. § 3.303; see Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The Veteran reported in a March 2008 lay statement that since discharge, he had experienced small dizzy spells lasting a few seconds until around 1984.  Several other records, however, to include May 2005 and March 2006 private treatment records and the May 2008 VA ear disease and June 2008 VA fee-based vestibular and balance examination, reflect his statements that he reported his dizziness and vertigo symptoms had begun in the mid 1990s.  Further, he denied experiencing dizziness at his December 1969 examination on separation from service.  The lack of credibility in the Veteran's statements is especially important because the May 2005 opinion and July 2005 addendum were based on the Veteran's reported history as he was asymptomatic at the time of examination.  For these reasons, service connection for Meniere's disease is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for service connection for Meniere's disease must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Meniere's disease is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


